This is an action of trespass for the abduction of the plaintiff's daughter. The defendants demur to *Page 100 
the declaration, the ground of the demurrer being that the action should have been case and not trespass. Though the action might have been brought in case, trespass is also an appropriate remedy. 1 Chit. Pl. 16 Am. ed. 188; Chamberlain v. Hazelwood,
5 M.  W. 515; Ditcham v. Bond, 2 Mau.  Sel. 436; Hoover
v. Heim, 7 Watts, Pa. 62.
Demurrer overruled, and case remitted to Common Pleas Division for further proceedings.